Citation Nr: 9908173	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date, prior to June 24, 
1993, for the grant of service connection for a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 14, 1972.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In a decision, dated in June 1996, the Board denied 
entitlement to an effective date earlier than June 24, 1993, 
for the grant of service connection for a duodenal ulcer.  
The appellant appealed the Board's decision to the United 
States Court of Claims for Veterans Appeals.  In January 
1997, counsel for the appellant and VA filed a "Joint Motion 
for Remand and for a Suspension of Proceedings" pending a 
ruling on the motion.  An Order of the Court dated in 
February 1997 granted the motion and vacated the Board's 
decision of June 1996.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court-adopted Joint Motion for Remand.  The BVA in 
April 1998 found that the claims of entitlement to service 
connection for residuals of foot stress fractures, knee 
injuries, and a bilateral leg disorder were not well 
grounded.  The issue of entitlement to an earlier effective 
date was remanded to the RO for further development.  
Following the accomplishment of the requested development, 
the case was returned to the Board for appellate review.


FINDINGS OF FACTS

1.	The veteran's April 18, 1972 application for National 
Service Life Insurance expressed an intent to apply for VA 
service connected benefits for an ulcer disorder.

2.	VA did not forward the veteran a disability compensation 
application upon receipt of the informal claim.

3.  The veteran was not timely notified of a May 1973 rating 
decision, issued for insurance purposes, that denied service 
connection for an ulcer disorder.

4.  A February 1973 VA Form 29-4373 constituted a second 
informal claim for service connection for an ulcer disorder 
that was received within a year of the veteran's separation 
from active duty.

5.  The preponderance of the evidence available in February 
1973 shows that a chronic duodenal ulcer was first manifested 
during the veteran's active duty service.


	CONCLUSION OF LAW

An effective date of November 15, 1972 for the grant of 
service connection for a duodenal ulcer is warranted.  38 
U.S.C.A. §§ 5107, 5110(b)(1), 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400(b)(2)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, a duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In the present case, a claim for Chapter 34 education 
benefits, VA Form 21E-1990, was filed on April 12, 1972.  The 
veteran submitted an application for National Service Life 
Insurance, VA Form, 29-4364a, on April 18, 1972.  On this 
application, a box was checked off indicating that the form 
should be mailed to VA.  The veteran also checked off boxes 
indicating that an application for disability compensation 
was pending.  The remarks section also noted that separation 
was pending at the Naval Hospital in Great Lakes, Illinois 
for a stomach condition and an ulcer.  It was noted that the 
veteran may be retired for disability and that a VA claim was 
to be sent to the RO.  

A claim for insurance benefits, VA Form 29-4373, with respect 
to an ulcer and an appendectomy was received by the RO in 
March 1973.  A rating decision dated in May 1973 denied 
service connection for an ulcer for insurance purposes.  

The RO's May 1994 rating decision granted service connection 
for a duodenal ulcer and assigned a noncompensable 
evaluation, effective from November 15, 1972.  In a September 
1994 rating decision, the RO determined that the prior rating 
decision of May 1994 was clearly and unmistakably erroneous 
in granting service connection for the veteran's duodenal 
ulcer disorder from November 15, 1972, as the veteran's 
initial disability compensation claim was not received until 
June 24, 1993.  Hence, the RO granted service connection 
effective from June 24, 1993.  The veteran filed a timely 
appeal to this September 1994 decision.  By a July 1995 
rating decision, the veteran was granted a 20 percent 
evaluation for a duodenal ulcer, effective from June 24, 
1993.  

In this case, the Board finds after looking at the evidence 
in the light most favorable to the appellant that the veteran 
did file an informal claim for benefits when he submitted his 
April 1972 application for National Service Life Insurance to 
the Veterans Administration Center in Philadelphia.  In this 
respect, the appellant in the April 1972 VA Form 29-4364a 
communicated to a VA office the express intent to apply for 
service connected disability benefits for an ulcer disorder.  
Significantly, however, in April 1972, the veteran was still 
on active duty.  The regulation governing effective dates is 
very specific in authorizing an effective date from the day 
following separation only if the application is filed within 
one year after separation.  38 C.F.R. § 3.400(b)(2).  Hence, 
it follows that this "informal claim" was received before 
separation cannot serve as the basis for an effective date  
starting from the day following separation from active duty.

The Board therefore turns to whether any other document may 
serve as a basis for an earlier effective date.  In this 
regard, in February 1973, the VA Philadelphia Center mailed a 
VA Form 29-4373 to the VA Regional Office in Cleveland and 
requested a copy of a rating decision concerning the 
appellant's entitlement to benefits because of an ulcer 
disorder.  Such a rating decision had yet to be entered, and 
as a result, in May 1973, the RO issued a rating decision for 
insurance purposes denying service connection for an ulcer 
disorder.  Unfortunately, however, there is no evidence that 
the RO notified the veteran of this decision.  Hence, this 
decision is not final.  38 U.S.C.A. § 7105 (West 1991).

The mere fact that the decision is not final, however, does 
not end the inquiry as to whether an earlier effective date 
is warranted because it must still be determined when service 
connection was actually warranted.  38 U.S.C.A. § 1110, 5107.  
In this regard, it is well to note that the veteran's service 
and private medical records, which were available in May 
1973, show evidence in September 1972 of a deformed duodenal 
bulb due to scarring from a chronic duodenal ulcer.  
Additionally, in September 1972, there was evidence of a 
probable active crater.  Other records show a diagnostic 
impression of a questionably active duodenal ulcer in March 
1972, and a long history beginning in 1971 of treatment for 
gastritis, to include gastritis due to alcohol abuse.  While 
the veteran's November 1972 discharge examination was 
negative for evidence of any ulcer disorder, on balance the 
preponderance of the evidence supports a finding that the 
veteran incurred an ulcer disorder while on active duty.  
Therefore, as the VA Form 29-4373 was received within one 
year of the appellant's separation from active duty it 
follows that service connection is warranted for an ulcer 
disorder effective from November 15, 1972, the day following 
the appellant's separation from active duty.

In reaching this decision the Board makes no decision and 
offers no opinion as to the rating warranted if any for the 
appellant's ulcer disorder during the period from November 
15, 1972, and June 24, 1993.


ORDER

An effective date of November 15, 1972 for the grant of 
service connection for a duodenal ulcer is warranted, subject 
to the laws and regulations governing the award of monetary 
benefits.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

